          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

GARY LEON WEBSTER
ADC #114018                                                PLAINTIFF

v.                     No. 5:19-cv-312-DPM

SHARI FLYNN, Director, "Sora"
or "Sorna," ADC Affiliate                            DEFENDANT

                           JUDGMENT
     Webster's complaint is dismissed without prejudice.



                                                ~
                               D .P. Marshall Jr.
                               United States District Judge
